Case: 19-10533      Document: 00515460879         Page: 1    Date Filed: 06/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 19-10533                         June 22, 2020
                                                                          Lyle W. Cayce
PAUL EUGENE LAWSON,                                                            Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 7:19-CV-16


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Paul Eugene Lawson, Texas prisoner # 675063, seeks a certificate of
appealability (COA) to appeal the denial of his 28 U.S.C. § 2254 application
challenging a prison disciplinary proceeding. Lawson also seeks this court’s
leave to appeal in forma pauperis (IFP). He argues that the disciplinary
hearing officer violated his due process rights and that the district court erred
in finding that, because he was ineligible for release to mandatory supervision,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10533     Document: 00515460879     Page: 2   Date Filed: 06/22/2020


                                  No. 19-10533

he had no protected liberty interest in his earned good-time credits. He also
argues that the district court erred in denying two motions to intervene and a
“motion to join the real party in interest.”
      A COA will issue if a movant makes a substantial showing of the denial
of a constitutional right. 28 U.S.C. § 2253(c)(2); see Miller-El v. Cockrell, 537
U.S. 322, 336 (2003). If, as here, the district court denies relief on the merits,
a movant must establish that reasonable jurists would find the district court’s
assessment of his constitutional claims debatable or wrong. Slack v. McDaniel,
529 U.S. 473, 484 (2000).          “A petitioner satisfies this standard by
demonstrating that jurists of reason could disagree with the district court’s
resolution of his constitutional claims or that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-
El, 537 U.S. at 327.
      Lawson has not made the required showing. Accordingly, his motion for
a COA is DENIED. See id. His appeal of the district court’s denial of his
motions to intervene and to join the real party in interest is DISMISSED as
moot. See Info. Commc’n Corp. v. Unisys Corp., 181 F.3d 629, 634 (5th Cir.
1999). The IFP motion is DENIED.




                                        2